DETAILED ACTION

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/29/2021 has been entered.
 
Response to Amendment
Applicant's amendment filed 01/29/2021 has been entered.  Currently, claims 1-9, 13, 15, 18, 21-27 and 29-40 are pending and claims 10-12, 14, 16, 17, 19, 20 and 28 are cancelled.


Specification
The amendment filed 01/29/2021 is objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure.  35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention.  The added material which is not supported by the original disclosure is as follows:
The amendment to [0238] amending the “as described herein” for the silane coupling agent and the polyimide to be “with respect to Example 1” is new matter that .
Applicant is required to cancel the new matter in the reply to this Office Action.


Claim Rejections - 35 USC § 102
Claims 1-6, 13, 21-27, 29, 31-37, 39 and 40 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fadeev et al. (US 2013/0224407).
The Examiner notes that applicants’ claims are being afforded the filing date of the present application, i.e. 28 December 2017, because of the new subject matter present in at least each of claims 1, 21, and 29.  There is not a sufficient showing in applicants’ specification that the scope of the inventions being claimed would inherently have possessed the “effective throughput rate” and “overall efficiency” being claimed.
With regard to claims 1-6, 13, 21-27, 29, 31-37, 39 and 40, Fadeev et al. disclose in their Example 1 an alkali aluminosilicate glass vial that is coated with a coupling agent layer of aminopropylsilsesquioxane and a polyimide layer [0174].  Given the fact that this is the same preferential glass composition, coupling agent, and polymer layer as is claimed, it will inherently possess the effective throughput rate, intervention rate, rejection factor, breakage factor, utilization factor, overall efficiency, coefficient of friction and thermal stability after depyrogenation claimed.


Claim Rejections - 35 USC § 103
Claims 7-9, 15, 30 and 38 are rejected under 35 U.S.C. 103 as being unpatentable over Fadeev et al. (US 2013/0224407).
The Examiner notes that applicants’ claim 15 is being afforded the filing date of the present application, i.e. 28 December 2017, because of the new subject matter present in claim 15.  There is not a sufficient showing in applicants’ specification that the scope of the inventions being claimed would inherently have possessed the “effective throughput rate” being claimed.
With regard to claims 7-9, 15, 30 and 38, Fadeev et al. disclose in their Example 1 an alkali aluminosilicate glass vial that is coated with a coupling agent layer of aminopropylsilsesquioxane and a polyimide layer [0174].  They also teach that each of the coupling agent layer and the polymer layer may have a thickness of less than or equal to 100 nm, including less than 80 nm, less than 50 nm, or less than 25 nm [0076]; however, they do not specifically teach the thicknesses claimed.
It would have been obvious to one having ordinary skill to have made the thicknesses of each of the coupling agent layer and the polymer layer in the Example 1 to be the thicknesses described in Fadeev et al., including making the coupling agent layer be less than or equal to 80 nm and the polymer layer less than 25 nm as claimed.  There would have been predictable results in making the thicknesses the same as that taught in the same reference.  Additionally, given the fact that the thicknesses taught in the prior art overlap with those claimed, a prima facie case of obviousness exists.
.


Response to Arguments
Applicant's arguments filed 01/29/2021 have been fully considered but they are not persuasive.
Applicants argue that the declaration is sufficient to show that the testing methods of Example 22 were done to the vials of Example 1. 
The Examiner respectfully disagrees and notes that this amendment to the specification would not constitute a rephrasing or an obvious error that would be permitted as noted in MPEP 2163.07, and therefore there is no support to change this specification in this way.  The phrase “as described herein” could have referred to any of the examples preceding it, and therefore there is no evidence that this was an obvious error in not referring to Example 1.

Additionally, even assuming arguendo that this Declaration is found persuasive to amend the specification, the singular example 22 would not be enough evidence to establish that claims 1, 15, 21 or 29 would inherently possess the “effective throughput rate”, “overall efficiency”, “intervention rate”, “breakage factor”, “utilization factor” and “rejection factor” as of the filing date of the parent application.  Example 22 does not show an effective throughput rate of greater than or equal to 1.10 as in claims 1 and 15 (there is only a single data point of 1.21), the coated glass articles of example 22 are a container but claim 1 is not limited to containers, the coatings of claim 22 are two separate coatings of a coupling agent layer and a polymer layer but claims 1 and 21 are not limited to this layer structure, there is no evidence that a borosilicate glass composition jar was tested as in claim 29, and the overall efficiency is 441/440 (93.4 %) and the evidence does not show the limitations of greater than or equal to 80% of claims 21 and 29.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GERARD T HIGGINS whose telephone number is (571)270-3467.  The examiner can normally be reached on M-F 9:30-6pm (variable one work-at-home day).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, D Lawrence Tarazano can be reached on (571) 272-1515.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Gerard Higgins/Primary Examiner, Art Unit 1796